Opinion by
Head, J.,
George W.- Simpson died in 1895, testate. By his will he made the following provisions for his widow who survived him, viz.: “I give and bequeath to my wife Mary Jane Simpson, all the books, paintings, linen, china, household goods, furniture, chattels and effects (other than money or securities for money) which shall, at my death, be in and about my dwelling house at Dunmore, Pa.” After giving to his son William the moneys due the testator on a number of contracts for the sale of real estate made in his lifetime, aggregating about $5,000, he further provides as follows :
“All the rest, residue and remainder of my estate, real and personal, wheresoever the same may be, I give and devise-unto my said wife, Mary Jane during her natural life.” The testator then proceeded to bequeath to certain grandchildren, the appellants, specific money legacies payable at certain stated periods after the death of his wife, the earliest of these, in point of time, maturing three years after the date of that event. As the widow survived until June, 1905, no one of these legacies has yet become payable. In the aggregate they amount to $5,500, the first falling due in 1908, the last in 1910. The testator also bequeathed to each of three grandchildren, daughters of his son Mark, the appellee, the sum of $1,000, payable when each should reach the age of eighteen years. These three legacies matured in the lifetime of the widow.
The testator finally provided as follows : “All the rest, residue and remainder of my estate, real and personal, I give, devise and bequeath unto my son Mark C. Simpson, his heirs and assigns forever.” He then appointed his son .Mark sole executor and gave to him “full power and authority' to grant, bargain and sell any and all real estate of which I may die possessed, etc., whenever it shall be necessary to carry out the provisions of my will,” etc.
When, therefore, the legacies in favor of the appellee’s children fell due, it became his duty to provide the necessary funds to *123pay them. There was no personal estate from 'which the money could he raised because it had all been previously appropriated by the bequests to the son William and the widow. The latter, as the court below properly held under the authority of Marldey’s Estate, 132 Pa. 352; Gold’s Estate, 133 Pa. 495; Heppenstall’s Estate, 144 Pa. 259, must be regarded as the first object of the testator’s bounty. She was entitled to the possession of the entire personal estate, save the money given to William, and to consume it if she chose to do so. The executor, therefore, did nothing more than he was fully authorized to do, both by the letter and spirit of the will, when in 1897, he executed a lease of the coal underlying the land of which testator died seized. This lease was so drawn that tire mining of the coal therein authorized would extend over a period of years producing annual payments to the estate proportioned to the amount of coal mined.
In November, 1905, the appellants filed a petition in the orphans’ court, under the Act of March 29, 1832, P. L. 190, praying for a decree requiring the executor to give security for the payment of their legacies as they would become due, and assigning as reasons therefor, (a) that the executor had made sale of said coal not for the purpose of carrying out the will of the testator, “ but for his own use, and is causing the coal to be mined and is using the proceeds thereof for his own uses and purposes; ” and (b) because “ for several years past the said respondent has become intemperate in his habits, and is using the personal property in his possession in a reckless and careless manner.”
The learned court below found the testimony offered in support of the latter allegation to be trivial and insufficient. He could not well have found otherwise. Indeed we do not understand that the appellants now press this as a ground for a reversal. As to the remaining averment in the petition of waste and mismanagement, based on an unnecessary sale or lease of the coal, the court finds that the executor had received in roj'alties down to the time of hearing, #13,900, and expended the same in large part as follows, viz.: “ The executor has made disbursements up to' March 25, 1905, a date prior to the death of the widow, for maintenance of the widow; legacies amounting to #3000 ; necessary charges of taxes, insurance *124and. repairs; built a new bouse, at a cost of $4,300, on land belonging to the estate; and lias a balance in bank of $2,723.83.”
The answer of the respondent sets forth the detailed expenditures under each of the several heads generalized by the court and we do not understand the correctness of these figures to be assailed. The court further finds that “the undisputed testimony shows the value of the real estate to be from $15,000 to $17,000 exclusive of the coal; that there remains to be mined, including the 17,000 tons in the pillars, from 29,000 to 30,000 tons of coal; and that there is deposited in bank to the credit of the estate about $2,700.” The testimony shows that the lessor not only reserved, from the operation of the lease, what is known as the “ upper vein,” but that he also reserved one-third of the three lower veins included in the lease, so that, as the engineer testifies, “ they are bound to leave the one-third of the coal in.” The conclusion therefore reached by the lower court, viz.: “the .security is ample for' the legacies, amounting to $5,500, which are not yet due; the testimony fails to show any neglect or mismanagement of the estate,” is almost irresistible.
It did appear in the testimony, although it was not averred in the petition, that at an earlier date, when there was but little money in his hands, the executor had failed to keep a separate bank account of the trust funds in his hands, thus permitting them to be mingled with his own. Inasmuch as the entire estate belonged to the executor in his own light as residuary legatee, subject only to a liability to pay the legacies of appellants when due; as the property yet undisposed of was ample to extinguish this liability and as the irregularity had been corrected by the opening of a proper account in which the trust funds were being regularly deposited, the learned court, whilst noting the impropriety of the past conduct of the appellee, did not feel warranted, under all the circumstances, in compelling the executor to give security. In this we see no abuse of the powers conferred by the statute. On every branch of the case the opinion filed so fully vindicates the decree entered that it ought to have convinced the appellants they had no substantial ground for complaint. The assignments of error are overruled.
Decree affirmed at the costs of appellants.